Motion to dismiss appeal denied upon condition that appellants perfect the appeal for the November term (for which term the ease is set down) and be ready for argument when reached, and upon the further condition that within fourteen days from the entry of the order herein the bonds and mortgages, together with the assignments, be filed in the office of the clerk of Westchester county, there to await the determination of the appeal: otherwise, motion granted, with ten dollars costs. Present — Lazansky, P. J.j Young, Kapper, Carswell and Davis, JJ.